Citation Nr: 1550742	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD); anxiety disorder and depressive disorder.

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June to December 1977, and from November 1990 to August 1991.  He had service in the Southwest Theater of Operations from January to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the Veteran's claims.  

In March 1995 the RO denied entitlement to service connection for a sleep disorder.  Although the Veteran did not submit a notice of disagreement within a year of those decisions; he submitted a statement in January 1996.  The RO adjudicated the claim in August 1997, but did not determine whether the statement was new and material evidence received within the appeal period.  Accordingly, the claim has remained pending.  Beraud v. McDonald, 766 F.3d1402 (Fed. Cir. 2014); Mitchel v. McDonald, 2015 WL 728l692 (Nov. 18, 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


REMAND

The Veteran was afforded a VA examination in June 2012 in connection with his psychiatric claims.  The examiner found that the Veteran did not have PTSD, but did have depressive disorder and psychotic disorders.  After examination, the examiner found that these disabilities were in remission with medication compliance.  No psychiatric conditions were found in service.  The examiner opined that there was no evidence to support that the Veteran's current depression or psychosis was caused by or related to his military service.

A September 2015 private psychiatric evaluation shows a diagnosis of major depressive disorder, severe, and found that this condition was more likely than not aggravated by a of fear of hostile military or terrorist action while serving in Operation Desert Shield/Storm.

A psychiatric examination is needed so that the entire history can be considered and a reasoned opinion provided.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the claim for a sleep disorder, VA treatment records indicate that the Veteran has had consistent complaints regarding sleep disturbance, primarily in connection with his diagnosed psychiatric disorders.  These records note that the Veteran was prescribed medication for insomnia.  The private September 2015 psychiatric evaluation indicated that the Veteran had sleep apnea and used a C-PAP machine.  A June 2012 VA psychiatric examination also noted sleep impairment, but indicated that this was more likely related to the Veteran's obstructive sleep apnea.  Finally, in his 1997 claim, the Veteran indicated that his sleep disturbance may be due to an undiagnosed illness from his service in Southwest Asia.  As the Veteran has not been afforded a VA examination in connection with this claim, one should be afforded to the Veteran.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

The Veteran has not been afforded a VA examination for diabetes mellitus.  Although the record does not include any argument as to how the disease is related to service; presumptive service connection is available for Gulf War Veteran's with a chronic multisymptom illnesses of poorly defined etiology.  38 U.S.C.A. § 1117(a)(2)(B) (West 2014); 38 C.F.R. § 3.317(a)(2)(B) (2015).  An opinion is needed as to whether diabetes mellitus falls into this category.  See Colvin v. Derwinski, 1 Vet App 171 (1991) (the Board cannot substitute its medical judgement for that of medical professionals).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify records of all VA and non-VA treatment for the conditions at issue and which are not already of record, and to provide authorization to obtain the records of non-VA treatment.  

If any requested records are not available, the Veteran should be informed and told of the efforts to obtain the records as well as the further actions that will be taken with regard to his claims.  The Veteran may submit medical records directly to VA.

2.  Schedule the Veteran for a VA psychiatric examination to determine the relationship of all current psychiatric disorders to service.  The examiner should review the claims folder.  

a) If any psychiatric disability diagnosed since 2011 is not currently present, the examiner should offer an opinion as to whether prior diagnoses were made in error or the previously diagnosed disorder is in remission.  (Such a disability in remission should be deemed a current disability).

If PTSD is diagnosed, the examiner should specify any stressors that provide the basis of the diagnosis. 

The examiner should note whether currently diagnosed PTSD is related to fear of hostile military or terrorist activity while on active duty.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b)  For any other current psychiatric disability, the examiner should render an opinion as to the following:

Did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to a disease or injury in active service (including stressors such as fear of hostile military action)?  

The examiner should provide reasons for the opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must explain whether this is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would enable the examiner to provide the necessary opinion.

3.  Undertake any necessary efforts to obtain supporting evidence of in-service stressors for which such evidence is required.

4.  Schedule the Veteran for a VA examination to determine whether there is a sleep disorder related to service.  The examiner should review the claims file.  

The examiner should answer the following: 

a)  Does the Veteran currently have a current sleep disorder, to include sleep apnea?  A current sleep disorder is one that has been present at any time since 1994. 

b)  If the examiner finds that the Veteran has a current sleep disorder, did such disorder have its onset during active duty or was such disorder otherwise caused or aggravated by a disease or injury in active service?   

Was such disorder caused by a psychiatric disorder?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, the June 2012 VA examination report, and the September 2015 psychiatric evaluation.  

c)  Are any signs or symptoms of sleep disturbance manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness?  

d)  Are symptoms of sleep disorder attributable proximately due to or aggravated by a psychiatric disability?

e)  If aggravated, is there medical evidence created prior to aggravation or at any time between the onset of aggravation and the current level of disability that shows a baseline of sleep disorder prior to aggravation by a psychiatric disability?

In offering any opinion, the examiner must consider the Veteran's statements.  The examiner should provide reasons for all opinions.

5.  Afford the Veteran an examination for diabetes.  The examiner should review the claims folder.  The examiner should opine whether current diabetes mellitus is the result of a disease or injury in active service.

The examiner should also opine whether diabetes mellitus is a medically unexplained chronic multisymptom illness?

6.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




